MOORE, Judge.
Appellant entered a plea of nolo conten-dere to a charge of burglary, specifically reserving the right to appeal the denial of his motion to suppress his confession. Subsequently, in Brown v. State, 376 So.2d 382 (Fla.1979), the court held that as a matter of law a confession may not be considered dispositive of the case for purposes of an Ashby nolo plea.1 The court went on to state:
Due to the varying pronouncements of the law in this area, and in order to eliminate any possibility of prejudice, petitioner will be given the opportunity to withdraw his plea of nolo contendere and plead anew if he so desires.
At 385.
Accordingly, the instant cause is remanded to the trial court in order to permit the appellant to withdraw his plea and plead anew.
ANSTEAD and BERANEK, JJ., concur.

. See State v. Ashby, 245 So.2d 225 (Fla.1971).